Title: To James Madison from John Armstrong, 4 October 1813
From: Armstrong, John
To: Madison, James


Dear Sir,Sacketts Harbour 4th. Octobr. 1813:
I have instructed Gen. Harrison, as an ulterior movement and in the event of his taking Malden, to carry his division down Lake Erie and to throw himself into the rear of Gen. de Rottenberg’s new positions. Besides the troops brought with him and the Garrisons of Forts Niagara and George, he will find there a disposable force, composed of Militia, Volunteers and Indians, amounting to two thousand men. With these there can be no doubt of his ability to beat and dislodge the enemy from the Peninsula.
Gen. Wilkinson embarked on the 27th and 28th. three thousand effective men at Fort George. He will conduct them to Gravelly Point, called in some of the Maps, Cape Vincent. At this point we shall join him with an equal or greater force. Our artillery is embarking and our troops will follow to day. The state of the winds and of the fleets will, decide whether we shall attack Kingston, or proceed directly to Montreal. Hampton is waiting for us at Chateaugé. The weather is uncommonly fine, and of the general issue of the campaign we have every thing to hope. Believe me with the utmost respect, Dear Sir, Your most faithful and obedt. Servt.
J. Armstrong
P.S. A spy in our service, much to depended on, has this moment returned from Canada. He says that on friday last an express arrived at Kingston bringing information that Gen. Harrison has taken Malden & beaten Proctor with the loss in killed wounded & taken of 900. Proctor was retreating towards the Peninsula & Harrison persuing. This persuit by land cannot be a long one. He must return to the Lake.
Sir Geo. Prevost apprehends an attack on Montreal & is making the most strenuous efforts there. The militia en masse is to be marshalled against us.
